865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie James PRICE, Plaintiff-Appellant,v.STATE OF MARYLAND, Defendant-Appellee.
No. 88-2194.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 23, 1988.Decided:  Dec. 27, 1988.

Willie James Price, appellant pro se.
John Joseph Curran, Jr., Rebecca Maid Hornbeck (Office of the Attorney General of Maryland), for appellee.
Before DONALD RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Willie James Price appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Price v. State of Maryland, C/A No. 86-3636 (D.Md. Sept. 19, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.